Interim Decision #1485

MATFER OF GLIN

.1n Deportation Proceedings
A-11569685

Decided by. Board Jay 2, 1985
Respondent's conviction by a French criminal court wane serving overseas as
a member; or the United States Army may not sewn as a basis' for his deportation under section 241(a) (4), Immigration and Nationality Act, since
the French court lacks authority to make a binding recommendation against
deportation pursuant to section 241(b) of the Act, as amended. [Matter of
N , 7 L & N. Dec. 3613, overruled, insofar as it rules that a criminal conviction need not be in the United States to sustain an order of deportation under section 241(a) (4) of the Act.]
Crtaaoa:
Order: Act of 1932—Section 241(a) (4) [8 U.S.O. 1251(a) (4)3--Convicted
of a crime committed within 5 years after entry
and confined for 1. year or more (theft, in violation
of the French Penal Code).
—

The respondent, a native of Egypt, a citizen of France, has beeh
found deportable as one convicted of a crime involving moral turpitude committed within five years after his entry and sentenced to
confinement for a year or more, to wit, theft committed on or about
October 9, 1960 in violation of the French, Penal Code (8 U.S.C.
1251(a) (4)). The case has been certified to the Board of Immigration Appeals for final decision on an issue of law.
The respondent, an unmarried male alien, 23 years of age concedes that he entered the United States through the port of New
York on or about December 10, 1958; that he was admitted as an
immigrant at that time; that he was convicted in France by a French
Court on or about December 22, 1960 for the offense of theft, committed on or about October 9, 1900, and that he was sentenced to
13 months imprisonment by a French court. The respondent, however, denies deportability on the charge stated in the order to show
Cause.

242

Interim Decision #1485
The case has been certified for final decision because of apparent
85.N.
conflict between this Board's ruling in Matter of N—,
Dec. 356 (B, November 23,1956), and an unreported decision'
in which .we. followed a ruling by the Court of Appeals for the
Ninth: Circuit' which holds that a foreign conviction of an alien
serving in the United States Army 'could not serve as a, basis for
deportation under-section 241(a) (4) of the Immigration and Nationality Act.
Our decision in Matter of N—, (supra), concerned an alien who
after admission for permanent residence was sent overseas as a member of the Armed Forces of the United States. He was convicted
of the crime of theft by a military court-martial in Germany and
was sentenced to be dishonorably discharged, to forfeit, all pay and
allowances, and to be confined at hard labor for one year in . a
disciplinary barracks located in. Pennsylvania. One of the aigumenti advanced by counsel was that the conviction to constitute a
ground of deportation, must have taken place in the United States.
We held that the statute did not require the conviction to be in the
United States in order to sustain a charge of deportability under
section 241(a) (4) of the Immigration and Nationality Act.
The case of Gubbels v. Hoy (supra, footnote 2), also involved the
court-martial conviction of an alien serving in the United States
Army. The Court of Appeals for the Ninth Circuit held that the
conviction could not serve as a basis for deportation under section
241(a) (4) of the Act because the court-martial did not have the
power to make the recommendation against deportation as provided
in section 241(b) of the said Act. The court held that the recommendation against deportation was a part of the legislative scheme
in relation to a charge under section 241(a) (4) of the Immigration
and Nationality Act.
The alien in the Leyva-Oeltoa case (supra, footnote 1) was convicted by a Mexican court of the crime 'of rape committed within
five years of the alien's entry for permanent residence on September
18, 1956. Following Gubbels v. Hoy (supra, footnote 2) we held that
the charge laid under section 241(a) (4) could not be sustained
because such a charge envisions only convictions occurring in the
United States. We said "since the Mexican tribunal is not authorized to make a binding recommendation (against deportation), we
must conclude that its judgment may not be used as the basis for
I

dfatter of Letton - Oohort, .L-10705756. December 12, 1963.

Gubbels v. Hoy, 261 F.2d 952 (C.A. 9, November 14, 1958).

243

Interim Decision #1485
deportation under section 241(a) (1)." (Cf. Matter of B--, 7 I. & N.
Dec. 166.).
The respondent in the instant case was convicted 'by a French
criminal court while serving overseas as a member of the United

States Army. The French court is not authorized to make a binding
recommendation against deportation pursuant to section 241(b) of
the Immigration and Nationality Act. We conclude, therefOre, that
a judgment of conviction entered by a French court may not be
used as the basis for deportation under section 241(a) (4) of the
Immigration and Nationality Act. That portion of our decision
in Matter of N=, 7 I. & N. Dec. 356, which rules that the criminal

conviction need not be in the United States to sustain an order of
deportation under section 241(a) (4) of the Immigration and Nationality_ Act is - hereby expressly overruled. An appropriate order
terminating the proceedings wilt be entered.
r ORDER: The order of deportation entered by the special inquiry
Officer on:-March 17, 1965 is hereby withdrawn.
"( It 44 further ord,jreel that the proceedings under the order to show
dime dated December 22, 1964 be and the same is hereby terminated.

